DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strong et al. (USPub 2020/0331514).
	With respect to claim 1, Strong et al. disclose a bracket (50) comprising: a first plate (labeled “first plate” in marked-up figure below) that faces a steering column; a second plate (labeled “second plate” in marked-up figure below) that faces a column cover covering the steering column; a third plate (labeled “third plate” in marked-up figure below) that connects the first plate and the second plate; and a fourth plate (labeled “fourth plate” in marked-up figure below) that intersects with the first plate and the third plate, wherein the second plate extends in parallel with the first plate (in marked-up figure below, the first and second plates each extend vertically).
With respect to claim 3, wherein the fourth plate intersects with the second plate (second plate interpreted to extend all the way down to the fourth plate).
With respect to claim 6, wherein the third plate has a clip hole to which a clip for supporting a wire harness is attached [0058].
With respect to claim 7, Strong et al. disclose the bracket above and the steering column.
With respect to claim 8, further comprising: a recess that is provided to one of the steering column and the first plate, and a protrusion that is provided to one of the steering column and the first plate, and that is fitted into the recess (Fig 3).
With respect to claim 9, wherein the bracket is disposed under the steering column (Fig 2).

    PNG
    media_image1.png
    636
    678
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al.
	Strong et al. disclose the claimed invention as discussed above but do not disclose further comprising a welding bead that is in contact with the first plate and the fourth plate. However, it would have been obvious to one having ordinary skill in the art before the invention was filed to try forming the plate in separate pieces that are welded together in order to vary the connection strengths between plates while enabling each plate to be manufactured using less complex methods, and it has been held that forming in two pieces and putting together an article which has formerly been formed in one piece involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed on 6/30/22 have been fully considered but they are not persuasive. In the Office Action mailed on 4/4/22, the Examiner agrees that the amendment overcomes the first interpretation of the prior art of Strong et al., where the bracket under consideration was numeral 42 in the drawings.  However, the Examiner maintains that the second interpretation, where the bracket under consideration was numeral 50, is still proper for rejection.  Applicant argues that the first and second plates shown in the marked-up Figure above do not extend parallel to each other; however, the Examiner maintains that they both extend vertically to each other in different planes.

Allowable Subject Matter
Claim 4 is allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        8/2/2022